In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0005V
                                    Filed: December 9, 2016
                                         UNPUBLISHED

****************************
JOAN COSTON,                            *
                                        *
                    Petitioner,         *
                                        *     Damages Decision Based on Proffer;
v.                                      *     Influenza Vaccine (“Flu Vaccine”);
                                        *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *     Administration (“SIRVA”);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On January 4, 2016, Joan Coston (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) which was caused-in-fact by the
influenza vaccine she received on October 29, 2014. Petition at 1, ¶ 16. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On June 20, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 19). On December 9, 2016, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $120,000.00. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $120,000.00 in the form of a check payable to
petitioner, Joan Coston. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

JOAN COSTON,                                    )
                                                )
                 Petitioner,                    )      No. 16-05V
                                                )      Chief Special Master
          v.                                    )      Nora Beth Dorsey
                                                )      ECF
SECRETARY OF HEALTH                             )
AND HUMAN SERVICES,                             )
                                                )
                 Respondent.                    )
                                                )

                         PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$120,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $120,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division
1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                         CATHARINE E. REEVES
                         Acting Deputy Director
                         Torts Branch, Civil Division

                         GLENN A. MACLEOD
                         Senior Trial Counsel
                         Torts Branch, Civil Division

                           s/Althea Walker Davis
                         ALTHEA WALKER DAVIS
                         Senior Trial Counsel
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-0515

DATED: 9 December 2016